Exhibit 10.1

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated March 19, 2013 (the “Agreement”) is
entered into by and among MetroPCS Wireless, Inc. (the “Company”), a Delaware
corporation, MetroPCS Communications, Inc., a Delaware corporation (“Parent”),
MetroPCS, Inc., a Delaware corporation (“Holdco”), the subsidiaries of the
Company party hereto (together with Parent and Holdco, the “Initial Guarantors”)
and Deutsche Bank Securities Inc. (“Deutsche Bank”), as representative of the
several Initial Purchasers listed on Schedule 1 to the Purchase Agreement (as
defined below) (the “Initial Purchasers”).

The Company, the Initial Guarantors, the Initial Purchasers and the other
parties thereto are parties to that certain Purchase Agreement dated March 8,
2013 (the “Purchase Agreement”), which provides for the sale by the Company to
the Initial Purchasers of $1,750,000,000 principal amount of its 6.250% Senior
Notes due 2021 and $1,750,000,000 principal amount of its 6.625% Senior Notes
due 2023 (collectively, the “Securities”), which will be guaranteed on an
unsecured senior basis by each of the Initial Guarantors.

The Securities will be issued by the Company pursuant to the Indenture, dated as
of the date hereof, and as the same may be supplemented and amended from time to
time in accordance with the terms thereof (the “Indenture”), between the
Company, the Initial Guarantors and Deutsche Bank Trust Company Americas, as
trustee (“Trustee”).

As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
the Company and the Initial Guarantors have agreed to provide to the Initial
Purchasers and their direct and indirect transferees the registration rights set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto, intending to be legally
bound, agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Interest” shall have the meaning set forth in Section 2(d).

“Additional Guarantors” shall mean any subsidiary or affiliate of the Company
that executes a Guarantee under the Indenture after the date of this Agreement.

“Business Combination Agreement” means that certain Business Combination
Agreement, dated as of October 3, 2012, as amended from time to time, by and
among Deutsche Telekom AG, T-Mobile Global Zwischenholding GmbH, T-Mobile Global
Holding GmbH, T-Mobile USA, Inc. and MetroPCS Communications, Inc.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.



--------------------------------------------------------------------------------

“Closing Date” shall mean the date on which the Merger is effective.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors, including, without limitation, T-Mobile USA,
Inc. upon the effectiveness of the Merger.

“Deutsche Bank” shall have the meaning set forth in the preamble.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Date” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean the Securities issued pursuant to the Indenture
in connection with a Registered Exchange Offer (as defined in the Indenture)
pursuant to this Agreement.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company with its
consent or used or referred to by the Company in connection with the sale of the
Securities or the Exchange Securities.

“Guarantees” shall mean the guarantees of the Securities and guarantees of the
Exchange Securities by the Guarantors under the Indenture.

“Guarantors” shall mean the Initial Guarantors, any Additional Guarantors and
any successor of a Guarantor that provides a Guarantee for the Securities.

“Holders” shall mean the Initial Purchasers, for so long as they directly own
any Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Section 4 and Section 5 of this
Agreement, the term “Holders” shall include Participating Broker-Dealers.



--------------------------------------------------------------------------------

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall have the meaning set forth in the preamble.

“Initial Guarantors” shall have the meaning set forth in the preamble.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.

“Merger” means the merger of MetroPCS Wireless, Inc. with and into T-Mobile with
T-Mobile as the surviving Person, pursuant to the Business Combination
Agreement.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.



--------------------------------------------------------------------------------

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) when such Securities cease to be outstanding, (iii) if the
Exchange Offer is made, on or after the Exchange Date therefor with respect to
Holders that are eligible to participate in the Exchange Offer but fail to
tender such Securities in the Exchange Offer, (iv) when such Securities have
been distributed to the public pursuant to Rule 144 or (v) eighteen months from
the Closing Date.

“Registration Default” shall mean the occurrence of any of the following, unless
the Securities are earlier redeemed: (i) the Exchange Offer is not completed on
or prior to the Target Registration Date, (ii) the Shelf Registration Statement,
if required pursuant to Section 2(b)(i), has not become effective on or prior to
the later of (a) the Target Registration Date and (b) 90 days after the
determination date specified in such Section 2(b)(i), (iii) if the Company
receives a Shelf Request pursuant to Section 2(b)(ii), the Shelf Registration
Statement required to be filed thereby has not become effective by the later of
(a) the Target Registration Date and (b) 180 days after delivery of such Shelf
Request or (iv) the Shelf Registration Statement, if required by this Agreement,
has become effective and thereafter either ceases to be effective or the
Prospectus contained therein ceases to be usable (other than as a result of
actions by or circumstances relating to the Holders requesting registration)
without being succeeded promptly by a post-effective amendment to such
Registration Statement that cures such failure and that is itself declared
effective within 20 days of filing such post-effective amendment to such
Registration Statement, in each case whether or not permitted by this Agreement,
at any time during the Shelf Effectiveness Period, and such failure to remain
effective or usable exists for more than 120 days (whether or not consecutive)
in any 12-month period; provided that the failure to file a post-effective
amendment to a Shelf Registration Statement, or the suspension of the
effectiveness of a Registration Statement pursuant to notices provided by the
Company in accordance with Section 3(c) hereof (except in connection with a
notice given pursuant to Section 3(a)(v)(7)) shall not constitute or trigger a
Registration Default.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or Financial Industry
Regulatory Authority registration and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws
(including reasonable fees and disbursements of not more than one counsel for
any Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all expenses of the
Company and the Guarantors in preparing (and of any Person in assisting the
Company and the Guarantors in preparing), word processing, printing and
distributing any Registration Statement, any Prospectus and any amendments or
supplements thereto, any underwriting agreements or other similar agreements and
any other documents relating to the Company’s and the Guarantors’ performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and



--------------------------------------------------------------------------------

disbursements of the Company and the Guarantors relating to the qualification of
the Indenture under applicable securities laws, (vi) the fees and disbursements
of the Trustee and its counsel, (vii) the fees and disbursements of counsel for
the Company and the Guarantors and, in the case of a Shelf Registration
Statement, the reasonable and actual out-of-pocket fees and disbursements of not
more than one counsel for the Holders (which counsel shall be a nationally
recognized law firm experienced in securities law matters and which shall be
selected by the Majority Holders and which counsel may also be counsel for the
Initial Purchasers) and (viii) the fees and disbursements of the independent
registered public accountants of the Company and the Guarantors, including the
expenses of any special audits or “comfort” letters required by or incident to
the performance of and compliance with this Agreement; but excluding fees and
expenses of counsel to the Initial Purchasers or any Underwriters or the Holders
(other than fees and expenses set forth in clauses (ii) or (vii) above) and
underwriting discounts and commissions, brokerage commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

“Rule 144” shall mean Rule 144 promulgated under the Securities Act.

“SEC” shall mean the United States Securities and Exchange Commission, or any
successor federal agency performing similar functions.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but, unless such Shelf Registration Statement is an automatic Shelf
Registration Statement, no other securities unless approved by a majority of the
Holders whose Registrable Securities are to be covered by such Shelf
Registration Statement) on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein. For the avoidance of doubt, “Shelf
Registration Statement” shall include any previously filed registration
statement of the Company that is amended or supplemented to satisfy the
foregoing.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.



--------------------------------------------------------------------------------

“Staff” shall mean the staff of the SEC.

“Target Registration Date” shall mean 360 days after the Closing Date (or if
such date is not a Business Day, the next succeeding Business Day).

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Company and
the Guarantors shall use commercially reasonable efforts to (i) cause to be
filed an Exchange Offer Registration Statement covering an offer to the Holders
to exchange all the Registrable Securities for Exchange Securities and (ii) have
such Registration Statement become and, at the request of one or more
Participating Broker-Dealers, remain effective until 90 days after the date that
it becomes effective, for use by one or more Participating Broker-Dealers (or
such shorter period as will terminate when all Registrable Securities covered by
such Registration Statement have been sold pursuant thereto). The Company and
the Guarantors shall commence the Exchange Offer promptly after the Exchange
Offer Registration Statement is declared effective by the SEC and use
commercially reasonable efforts to complete the Exchange Offer not later than 60
days after such effective date.

The Company and the Guarantors shall commence the Exchange Offer by mailing or
delivering the related Prospectus and other accompanying documents, if any, in
compliance with the applicable procedures of the depositary holding the
Securities stating, in addition to such other disclosures as are required by
applicable law, substantially the following:

 

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

 

(ii) the Exchange Offer shall remain available for tenders by the Holders of
Registrable Securities for a period of at least 20 Business Days from the date
the Exchange Offer is commenced (the “Exchange Date”);

 

(iii) that any Registrable Security not tendered by the Exchange Date will
remain outstanding and continue to accrue interest but will not retain any
rights under this Agreement, except as otherwise expressly specified herein;

 

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security to the institution and at the address (located in the Borough of
Manhattan, The City of New York) and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the Exchange Date; and



--------------------------------------------------------------------------------

(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the Exchange Date, by (A) delivering to the institution
and at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice, facsimile transmission or letter setting forth the name
of such Holder, the principal amount of Registrable Securities delivered for
exchange and a statement that such Holder is withdrawing its election to have
such Securities exchanged or (B) effecting such withdrawal in compliance with
the applicable procedures of the depositary for the Registrable Securities.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor,
or if it is such an affiliate, it will comply with the registration and
prospectus delivery requirements of the Securities Act to the extent applicable,
(iv) if such Holder is a broker-dealer that will receive Exchange Securities for
its own account in exchange for Registrable Securities that were acquired as a
result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities, (v) such Holder holds all right, title and interest in and to the
Registrable Securities to be exchanged, (vi) such Holder transfers all right,
title and interest in the Registrable Securities to the Company in exchange for
the Exchange Securities free and clear of all liens, encumbrances, or rights or
interests of third parties, and (vii) if such Holder is not a broker-dealer,
that it is not engaged in, and does not intend to engage in, a public
distribution of Exchange Securities.

As soon as practicable after the Exchange Date, the Company and the Guarantors
shall:

 

(i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

The Company and the Guarantors shall use commercially reasonable efforts to
complete the Exchange Offer as provided above and shall comply in all material
respects with the applicable requirements of the Securities Act, the Exchange
Act and other applicable laws and regulations in connection with the Exchange
Offer. The Exchange Offer shall not be subject to any conditions, other than
(a) that the Exchange Offer does not violate in any material respect



--------------------------------------------------------------------------------

any applicable law or applicable interpretations of the Staff and (b) as
expressly set forth herein, including the making of the representations and
warranties referred to in the second preceding paragraph and compliance with the
terms and conditions set forth in the third preceding paragraph.

(b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) hereof is not available
or may not be completed as soon as practicable after the Exchange Date because
it would violate any applicable law or applicable interpretations of the Staff,
or for any other reason, the Registered Exchange Offer is not consummated on or
prior to the Target Registration Date, unless the Registrable Securities are
earlier redeemed or (ii) after the filing of the Exchange Offer Registration
Statement with the SEC, upon receipt of a written request (a “Shelf Request”)
within 20 Business Days after the consummation of the Exchange Offer (x) from
any Initial Purchaser or Holder representing that it holds Registrable
Securities but is prohibited by applicable law or SEC policy from participating
in the Exchange Offer, (y) from any Initial Purchaser or Holder that
participates in the Exchange Offer, which represents that it received Exchange
Securities that may be sold with only Securities Act restrictions (for the
avoidance of doubt, other than restrictions resulting solely by reason of the
status of such Initial Purchaser or Holder as an affiliate of the Company or any
Guarantor) on transfer or (z) from any Initial Purchaser with respect to
Registrable Securities that have, or that are reasonably likely to be determined
to have, the status of unsold allotments in the original distribution of the
Registrable Securities, the Company and the Guarantors shall, subject to
Section 2(f), use commercially reasonable efforts to cause to be filed as soon
as practicable, but in any event within 60 days, after such determination date
or Shelf Request, as the case may be, a Shelf Registration Statement (which, if
permitted, may be an amendment to the Exchange Offer Registration Statement)
providing for the sale of all the Registrable Securities by the Holders thereof
and to have such Shelf Registration Statement become effective; provided that no
Holder will be entitled to have any Registrable Securities included in any Shelf
Registration Statement, or entitled to use the prospectus forming a part of such
Shelf Registration Statement until such Holder shall have delivered a completed
and signed Notice and Questionnaire and provided such other information
regarding such Holder to the Company as is contemplated by Section 3(b) hereof.

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (i) of the directly preceding
paragraph, the filing of an Exchange Offer Registration Statement in compliance
with Section 2(a) above shall be deemed to satisfy the requirement to file a
Shelf Registration Statement pursuant to the preceding paragraph, provided that
in such event the Company and the Guarantors shall remain obligated to use
commercially reasonable efforts to cause such Registration Statement to become
effective. In the event that the Company and the Guarantors are required to file
a Shelf Registration Statement pursuant to clause (ii) of the directly preceding
paragraph, the Company and the Guarantors shall use commercially reasonable
efforts to file and have become effective both an Exchange Offer Registration
Statement pursuant to Section 2(a) hereof with respect to all Registrable
Securities and a Shelf Registration Statement (which may be a combined
Registration Statement with the Exchange Offer Registration Statement) with
respect to offers and sales of Registrable Securities held by Participating
Holders after completion of the Exchange Offer.



--------------------------------------------------------------------------------

The Company and the Guarantors agree to use commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective, subject to
Sections 2(f) and 3(d), until the earlier of (x) the date that is 18 months
after the Closing Date, (y) the date that the Securities cease to be Registrable
Securities, and (z) the date on which the Securities covered by the Shelf
Request have been transferred by all Holders (in the case of any Shelf
Registration Statement required to be filed pursuant to Section 2(b)(i)) or all
of the Participating Holder(s) making such Shelf Request (in the case of any
Shelf Registration Statement required to be filed pursuant to Section 2(b)(ii))
(the period from the effective date thereof to such date, the “Shelf
Effectiveness Period”). The Company and the Guarantors further agree, subject to
Section 2(f), to use commercially reasonable efforts to supplement or amend the
Shelf Registration Statement and the related Prospectus if required by the
rules, regulations or instructions applicable to the registration form used by
the Company and the Guarantors for such Shelf Registration Statement or by the
Securities Act or by any other rules and regulations thereunder or if reasonably
requested in writing pursuant to the notice provision hereof by a Participating
Holder of Registrable Securities with respect to information relating to such
Holder prior to the end of the Shelf Effectiveness Period, and to use
commercially reasonable efforts to cause any such amendment to become effective,
if required, and such Shelf Registration Statement and Prospectus to become
usable as soon as thereafter practicable. The Company and the Guarantors agree
to furnish to the Participating Holders copies of any such supplement or
amendment promptly after its being used or filed with the SEC.

(c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions, its own attorney fees (except as such fees may be covered
by clause (vii) of the definition of Registration Expenses) and transfer taxes,
if any, relating to the sale or disposition of such Holder’s Registrable
Securities pursuant to the Shelf Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC or otherwise becomes effective pursuant to SEC rules. A
Shelf Registration Statement pursuant to Section 2(b) hereof will not be deemed
to have become effective unless it has been declared effective by the SEC or is
automatically effective upon filing with the SEC as provided by Rule 462 under
the Securities Act or otherwise becomes effective pursuant to SEC rules.

If a Registration Default occurs, the interest rate on the applicable
Registrable Securities will be increased by (i) 0.25% per annum for the first
90-day period beginning on and including the day such Registration Default
occurred and (ii) an additional 0.25% per annum with respect to any subsequent
90-day period in which such Registration Default continues, in each case until
and excluding the date such Registration Default ends, up to a maximum increase
for all Registration Defaults in the aggregate of 0.50% per annum (collectively,
the “Additional Interest”). A Registration Default ends, and Additional Interest
on account thereof shall cease to accrue, when the Securities cease to be
Registrable Securities or, if earlier, (1) in the case of a Registration Default
under clause (i) of the definition thereof, when the Exchange Offer is
completed, (2) in the case of a Registration Default under clause (ii) or
clause (iii) of the definition thereof, when the Shelf Registration Statement
becomes effective or (3) in the case of a Registration Default under clause (iv)
of the definition thereof, when the Shelf Registration



--------------------------------------------------------------------------------

Statement again becomes effective or the Prospectus again becomes usable.
Notwithstanding the foregoing, (i) neither the Company nor any Guarantor shall
be required to pay Additional Interest in excess of the amount described above
because more than one Registration Default has occurred and is pending, (ii) a
Holder of Registrable Securities who is not entitled to the benefits of a Shelf
Registration Statement shall not be entitled to Additional Interest with respect
to a Registration Default that pertains to such Shelf Registration Statement,
(iii) a Holder of Registrable Securities who does not make a Shelf Request shall
not be entitled to Additional Interest in respect of a Registration Default
pertaining to a Shelf Registration Statement related to such Shelf Request, and
(iv) a Holder who cannot take advantage of the Exchange Offer shall not be
entitled to Additional Interest in respect of a Registration Default relating to
the Exchange Offer.

(e) Any amounts paid pursuant to Section 2(d) above shall be computed ratably on
the basis of twelve 30-day months and shall be paid in cash semi-annually in
arrears, with the first semi-annual payment due on the first date an interest
payment is made pursuant to the Indenture following the date of such
Registration Default.

(f) Notwithstanding anything contained in this Agreement to the contrary, upon
the occurrence or existence of a possible acquisition or business combination or
other transaction, business development or event involving the Company or the
Guarantors that may require disclosure in a Registration Statement, if the
Company determines in the exercise of its reasonable judgment (and not for the
purpose of avoidance of its obligations hereunder) that such disclosure is not
in the best interests of the Company and its stockholders, the Company and the
Guarantors may delay the filing or the effectiveness, or may suspend the
effectiveness, of the Exchange Offer Registration Statement or the Shelf
Registration Statement and shall not be required to maintain the effectiveness
thereof or amend or supplement the Exchange Offer Registration Statement or the
Shelf Registration Statement for one or more periods not to exceed an aggregate
of 120 days during any 12-month period. Any such delay period will not defer the
obligations of the Company to pay Additional Interest with respect to a
Registration Default.

(g) The Company and the Guarantors covenant that they (including their agents
and representatives) will not prepare, make, use, authorize, approve or refer to
any Free Writing Prospectus.

3. Registration Procedures. (a) In connection with their obligations pursuant to
Section 2(a) and Section 2(b) hereof, the Company and the Guarantors shall in
accordance with the terms of this Agreement:

(i) use commercially reasonably efforts to prepare and file with the SEC a
Registration Statement on the appropriate form under the Securities Act, which
form (x) shall be selected by the Company and the Guarantors, (y) shall, in the
case of a Shelf Registration, be available for the sale of the Registrable
Securities by the Holders thereof and (z) shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith; and use
commercially reasonable efforts to cause such Registration Statement to become
effective and remain effective for the applicable period in accordance with
Section 2 hereof;



--------------------------------------------------------------------------------

(ii) use commercially reasonably efforts to prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective (subject to the
provisions of Sections 2(f) and 3(d) hereof) for the applicable period in
accordance with Section 2 hereof and cause each Prospectus to be supplemented by
any required prospectus supplement and, as so supplemented, to be filed pursuant
to Rule 424 under the Securities Act; and keep each Prospectus current during
the period described in Section 4(3) of and Rule 174 of the Securities Act that
is applicable to transactions by brokers or dealers with respect to the
Registrable Securities or Exchange Securities;

(iii) in the case of a Shelf Registration, use commercially reasonably efforts
to furnish to each Participating Holder, to counsel for such Participating
Holders (to the extent that the Company and the Guarantors have been requested
to do so and provided with contact information for such counsel) and to each
Underwriter of an Underwritten Offering of Registrable Securities, if any,
without charge, as many copies of each Prospectus or preliminary prospectus, and
any amendment or supplement thereto, as such Participating Holder, counsel or
Underwriter may reasonably request in order to facilitate the sale or other
disposition of the Registrable Securities thereunder; and, subject to
Section 3(c) hereof, the Company and the Guarantors consent to the use of such
Prospectus or preliminary prospectus and any amendment or supplement thereto in
accordance with applicable law by each of the Holders of Registrable Securities
and any such Underwriters in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in such Prospectus
or preliminary prospectus or any amendment or supplement thereto in accordance
with applicable law;

(iv) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to cooperate with the applicable selling Holders and their
counsel to register or qualify the Registrable Securities under all applicable
state securities or blue sky laws of such jurisdictions as any Holder of
Registrable Securities covered by a Registration Statement shall reasonably
request in writing by the time the applicable Registration Statement becomes
effective; use commercially reasonable efforts to cooperate with such Holders in
connection with any filings required to be made with the Financial Industry
Regulatory Authority; and use commercially reasonable efforts to do any and all
other acts and things that may be reasonably necessary or advisable to enable
each Holder to complete the disposition in each such jurisdiction of the
Registrable Securities owned by such Holder; provided that neither the Company
nor any Guarantor shall be required to (1) qualify as a foreign corporation or
other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (2) execute or file any general
consent to service of process in any such jurisdiction or (3) subject itself to
taxation or service of process in any such jurisdiction if it is not so subject;

(v) notify counsel for the Initial Purchasers (such counsel being the counsel on
the date of the Agreement unless the Initial Purchasers notify the Company and
the Guarantors in writing otherwise) and, in the case of a Shelf Registration,
notify each Participating Holder and counsel for such Participating Holders
promptly and, if requested by any such Participating Holder or counsel, confirm
such advice in writing promptly (1) when a Registration Statement has become
effective, when any post-effective amendment thereto has been filed and becomes
effective and when any amendment or supplement to the related Prospectus has
been filed, (2) of



--------------------------------------------------------------------------------

any request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement or the related Prospectus or for
additional information, in each case after the Registration Statement has become
effective, (3) of the issuance by the SEC or any state securities authority of
any stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose, including the receipt by the
Company of any notice of objection of the SEC to the use of a Shelf Registration
Statement or any post-effective amendment thereto pursuant to Rule 401(g)(2)
under the Securities Act, (4) if, between the applicable effective date of a
Shelf Registration Statement and the closing of any sale of Registrable
Securities covered thereby, the representations and warranties of the Company or
any Guarantor contained in any underwriting agreement, securities sales
agreement or other similar agreement, if any, relating to an offering of such
Registrable Securities cease to be true and correct in all material respects or
if the Company or any Guarantor receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (5) of the
happening of any event during the period a Registration Statement is effective
that in the determination of the Company or any Guarantor makes any statement of
material fact made in such Registration Statement or the related Prospectus
untrue or that requires the making of any changes in such Registration Statement
or Prospectus in order to make the statements therein not misleading, (6) of any
determination by the Company or any Guarantor that a post-effective amendment to
a Registration Statement or any amendment or supplement to the Prospectus would
be appropriate and (7) of any suspension in the effectiveness of a Registration
Statement pursuant to Section 2(f) (provided that such notice required under
this Section 3(a)(v) in connection with such suspension pursuant to Section 2(f)
shall not require the Company to disclose the applicable possible acquisition or
business combination or other transaction, business development or event if the
Company determines in good faith that such acquisition or business combination
or other transaction, business development or event should remain confidential);

(vi) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2), including by filing an amendment to such Shelf Registration Statement
on the proper form, as promptly as practicable, and provide prompt notice to
each Participating Holder of the withdrawal of any such order or such
resolution;

(vii) in the case of a Shelf Registration, use commercially reasonably efforts
to furnish to each Participating Holder, without charge, at least one conformed
copy of each Registration Statement and any post-effective amendment thereto
(without any documents incorporated therein by reference or exhibits thereto,
unless reasonably requested), in each case, if not available on EDGAR;

(viii) in the case of a Shelf Registration, unless the Registrable Securities
are in book-entry or global certificate only form, use commercially reasonably
efforts to reasonably cooperate (if applicable) with the Participating Holders
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends and
enable such Registrable Securities to be issued in such denominations and
registered in such names (consistent with the provisions of the Indenture) as
such Participating Holders may reasonably request at least two Business Days
prior to the closing of any sale of Registrable Securities;



--------------------------------------------------------------------------------

(ix) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(v)(5) hereof, use commercially reasonable efforts
to prepare and file with the SEC a supplement or post-effective amendment to
such Shelf Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered (or, to the extent permitted by law, made available) to
purchasers of the Registrable Securities, such Prospectus will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and the Company and the Guarantors shall notify
(it being understood and agreed that no such notice or any notice under
Section 3(a)(v)(5) shall include any material non-public information with
respect to the relevant event) the Participating Holders to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
such Participating Holders hereby agree to suspend use of the Prospectus until
the Company and the Guarantors have amended or supplemented the Prospectus to
correct such misstatement or omission; provided that neither the Company nor the
Guarantors shall be required to take any action pursuant this Section 3(a)(ix)
during any suspension period pursuant to Sections 2(f) or 3(d) hereof;

(x) in case of a Shelf Registration, a reasonable time prior to the filing of
such Registration Statement, any related Prospectus, any amendment to such
Registration Statement or amendment or supplement to such Prospectus or of any
document that is to be incorporated by reference into such Registration
Statement or such Prospectus after initial filing of such Shelf Registration
Statement (except for current reports filed on Form 8-K filed in the ordinary
course of business), provide copies of such document Deutsche Bank and its
counsel and to the Holders of Registrable Securities and their counsel to the
extent that the Company and the Guarantors have been requested to do so and
provided with contact information for such counsel) and make such of the
representatives of the Company and the Guarantors as shall be reasonably
requested by Deutsche Bank or their counsel and the Participating Holders or
their counsel available for discussion of such document at reasonable times and
upon reasonable notice; and the Company and the Guarantors shall not, at any
time after initial filing of a Shelf Registration Statement, file any
Prospectus, any amendment of or any supplement to a Registration Statement or
Prospectus or (except for current reports filed on Form 8-K filed in the
ordinary course of business) any document that is to be incorporated by
reference into a Shelf Registration Statement, or a related Prospectus, of which
the Participating Holders of Registrable Securities (and to the extent that the
Company and the Guarantors have been requested to do so and provided with
contact information for such counsel, their counsel) shall not have previously
been advised and, to the extent requested, furnished a copy or to which Deutsche
Bank or their counsel and the Participating Holders of Registrable Securities or
their counsel shall reasonably object in writing within five Business Days after
the receipt thereof;

(xi) use commercially reasonably efforts to obtain a CUSIP number for all
Exchange Securities or Registrable Securities in the case of a Shelf
Registration, as the case may be, not later than the initial effective date of a
Registration Statement;



--------------------------------------------------------------------------------

(xii) use commercially reasonably efforts to cause the Indenture to be qualified
under the Trust Indenture Act in connection with the registration of the
Exchange Securities or Registrable Securities, as the case may be; provide
cooperation with the Trustee and the Holders to effect such changes to the
Indenture as may be required for the Indenture to be so qualified in accordance
with the terms of the Trust Indenture Act; and execute, and use commercially
reasonable efforts to cause the Trustee to execute, all documents as may be
required to effect such changes and all other forms and documents required to be
filed with the SEC to enable the Indenture to be so qualified in a timely
manner;

(xiii) in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any attorneys and accountants designated by a majority of the Participating
Holders and any attorneys and accountants designated by such Underwriter, at
reasonable times and in a reasonable manner, all pertinent financial and other
records, documents and properties of the Company and its subsidiaries, and cause
the respective officers, directors and employees of the Company and the
Guarantors to supply all information reasonably requested by any such Inspector,
Underwriter, attorney or accountant in connection with a Shelf Registration
Statement in each case, as is customary for similar “due diligence” examinations
of underwritten offerings; provided that if any such information is identified
by the Company or any Guarantor as being confidential or proprietary, each
Person receiving such information shall take such actions as are reasonably
necessary to protect, the confidentiality of such information to the extent such
action is otherwise not inconsistent with, an impairment or in derogation of the
obligations of such Person in connection with any action, claim, suit or
proceeding, directly or indirectly, involving or potentially involving such
Person and arising out of, based upon, relating to, or involving this Agreement
or the Shelf Registration, or any transactions contemplated hereby or thereby or
arising hereunder or thereunder, and provided further that the respective
officers, director and employees of the Company and the Guarantors and other
subsidiaries of the Company shall not be required to provide any information,
and the Companyand its subsidiaries shall not be required to make available any
records, documents or properties, the disclosure or inspection of which is
prohibited by the organizational documents of the Company or such Guarantor or
other subsidiary of the Company or by law, rule or regulation;

(xiv) [Reserved];

(xv) if reasonably requested by any Participating Holder covered by a Shelf
Registration Statement pursuant to Section 2(b) hereof, promptly include in a
Prospectus supplement or post-effective amendment such information with respect
to such Participating Holder as such Participating Holder reasonably requests to
be included therein; and

(xvi) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
requested by the Participating Holders of a majority in principal amount of the
Registrable Securities covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, an Underwritten Offering and in such connection, (1) to the
extent possible, make such representations and warranties to the Participating
Holders and any Underwriters of such Registrable Securities with respect to the
business of the Company and



--------------------------------------------------------------------------------

its subsidiaries and the Registration Statement, Prospectus and documents
incorporated by reference or deemed incorporated by reference, if any, in each
case, in form, substance and scope as are customarily made by issuers similar to
the Company to underwriters in underwritten offerings and confirm the same if
and when requested, (2) obtain opinions of counsel to the Company and the
Guarantors addressed to each requesting Participating Holder and Underwriter of
Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (3) use commercially reasonable efforts to
obtain “comfort” letters from the independent registered public accountants of
the Company and the Guarantors (and, if necessary, any other independent
registered public accountant of any subsidiary of the Company or any Guarantor,
or of any business acquired by the Company or any Guarantor for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each Participating Holder (to the extent
permitted by applicable professional standards) and Underwriter of Registrable
Securities, such letters to be in customary form and covering matters of the
type customarily covered in “comfort” letters in connection with underwritten
offerings, including but not limited to financial information contained in any
preliminary prospectus or Prospectus and (4) deliver such documents and
certificates as may be reasonably requested by the Participating Holders of a
majority in principal amount of the Registrable Securities being sold or the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties of the
Company and the Guarantors made pursuant to clause (1) above and to evidence
compliance with any customary conditions contained in an underwriting agreement;
it being agreed that the representations and warranties, opinions of counsel and
comfort letters delivered in connection with the initial offering of the
Securities are customary; and

(xvii) so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by the Company of such
Additional Guarantor, to execute a counterpart to this Agreement in the form
attached hereto as Annex A and to deliver such counterpart to the Initial
Purchasers no later than five Business Days following the execution thereof.

(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing; provided that if a Holder fails to provide the
requested information within 10 Business Days after receiving such request, the
Company or any Guarantor may exclude such Holder’s Registrable Securities from
such Shelf Registration Statement; provided further that any failure to provide
such information shall not require the Company or the Guarantors to pay
Additional Interest.

(c) Each Participating Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3(a)(v)(2), Section 3(a)(v)(3), Section 3(a)(v)(4), Section 3(a)(v)(5),
Section 3(a)(v)(6) or Section 3(a)(v)(7) hereof, such Person will forthwith
discontinue disposition of Registrable Securities pursuant to the Shelf
Registration Statement until such Person’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(a)(ix) hereof and,
if so directed by the Company



--------------------------------------------------------------------------------

and the Guarantors, such Person will deliver to the Company and the Guarantors
all copies in its possession, other than permanent file copies then in such
Person’s possession, of the Prospectus covering such Registrable Securities that
is current at the time of receipt of such notice.

(d) If the Company and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement
pursuant to Section 2(f), Section 3(a)(v)(2), Section 3(a)(v)(3),
Section 3(a)(v)(4), Section 3(a)(v)(5), Section 3(a)(v)(6) or Section 3(a)(v)(7)
that results in suspension of disposition of Registrable Securities pursuant to
Section 3(c), the Company and the Guarantors shall not be required to maintain
the effectiveness thereof during the period of such suspension, and shall extend
the period during which such Registration Statement shall be maintained
effective pursuant to this Agreement on a day-by-day basis by the number of days
during the period from and including the date of the giving of such notice to
and including the date when the Holders of such Registrable Securities shall
have received copies of the supplemented or amended Prospectus necessary to
resume such dispositions.

(e) The Participating Holders who desire to do so may sell such Registrable
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority in principal amount of the Registrable Securities included in such
offering, subject to the approval of the Company and the Guarantors, which
approval shall not be unreasonably withheld. All fees, costs and expenses of the
Underwriters, except for Registration Expenses, shall be borne solely by the
Holders of Registrable Securities.

4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has taken
the position that any broker-dealer that receives Exchange Securities for its
own account in the Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market-making or other trading activities
(a “Participating Broker-Dealer”) may be deemed to be an “underwriter” within
the meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

The parties hereto understand that it is the Staff’s position that if the
Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers (or, to the extent permitted by law, made available to
purchasers) to satisfy their prospectus delivery obligation under the Securities
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the Securities Act.

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to use commercially reasonable
efforts to amend or supplement the Prospectus contained in the Exchange Offer
Registration Statement for a period of up to 90 days after the Exchange Date (as
such period may be extended pursuant to Section 3(d) hereof), in order to
expedite or facilitate the disposition of any Exchange Securities



--------------------------------------------------------------------------------

by Participating Broker-Dealers consistent with the positions of the Staff
recited in Section 4(a) above. The Company and the Guarantors further agree
that, subject to Section 3(c), Participating Broker-Dealers shall be authorized
to deliver such Prospectus (or, to the extent permitted by law, make available)
during such period in connection with the resales contemplated by this
Section 4.

5. Indemnification and Contribution. (a) The Company and each Guarantor, jointly
and severally, agree to indemnify and hold harmless each Initial Purchaser and
each Holder, their respective affiliates, directors and officers and each
Person, if any, who controls any Initial Purchaser or any Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities (including,
without limitation, reasonable and actual out-of-pocket legal fees and other
actual out-of-pocket expenses reasonably incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus, any Free Writing
Prospectus used in violation of this Agreement or any “issuer information”
(“Issuer Information”) filed or required to be filed pursuant to Rule 433(d)
under the Securities Act, or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser or information relating to any Holder furnished to the
Company in writing by Deutsche Bank, any Initial Purchaser or any Holder,
respectively, expressly for use therein. In connection with any Underwritten
Offering permitted by Section 3, the Company and the Guarantors, jointly and
severally, will also indemnify the Underwriters, if any, participating in the
distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus used in violation of this Agreement or
any Issuer Information.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors and officers of the Company and the Guarantors
and each Person, if any, who controls the Company, the Guarantors, any Initial
Purchaser and any other selling Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by such Holder expressly for use in any Registration
Statement and any Prospectus. Any underwriting agreement entered into in



--------------------------------------------------------------------------------

connection with any Underwritten Offering permitted by Section 3, shall include
provisions whereby each Underwriter agrees, severally and not jointly, to
indemnify and hold harmless the Company, the Guarantors, the Initial Purchasers
and the selling Holders, the directors and officers of the Company and the
Guarantors and each Person, if any, who controls the Company, the Guarantors,
any Initial Purchaser and any selling Holder within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Underwriter
furnished to the Company in writing by such Underwriter expressly for use in any
Registration Statement and any Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall assume and control
the defense of such action and shall retain counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 5 that the Indemnifying
Person may designate in such proceeding and shall pay the fees and expenses of
such proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred (except that in the case of any action
in respect of which indemnity may be sought pursuant to both Sections 5(a) and
5(b), a Holder shall not be required to assume the defense of such action
pursuant to this Section 5(c), but may employ separate counsel and participate
in the defense thereof, but the fees and expenses of such counsel, except as
provided below, shall be at the expense of the Holder). In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded upon advice
of counsel that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, in which case for clauses (i)-(iv),
the Indemnifying Person’s obligations shall be only for reasonable and actual
outside counsel fees and expenses. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or separate but
substantially



--------------------------------------------------------------------------------

similar or related proceedings in the same jurisdiction, be liable for the fees
and expenses of more than one separate firm (in addition to any local counsel)
for all Indemnified Persons, and that all such fees and expenses shall be
reimbursed as they are incurred. Any such separate firm (x) for any Initial
Purchaser, its affiliates, directors and officers and any control Persons of
such Initial Purchaser shall be designated in writing by Deutsche Bank, (y) for
any other Holder, its directors and officers and any control Persons of such
Holder shall be designated in writing by the Majority Holders (other than any
Initial Purchaser) and (z) in all other cases shall be designated in writing by
the Company. The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(A) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (B) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantors on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e) The Company, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in



--------------------------------------------------------------------------------

connection with any such action or claim. Notwithstanding the provisions of this
Section 5, in no event shall a Holder be required to contribute any amount in
excess of the amount by which the total price at which the Securities or
Exchange Securities sold by such Holder exceeds the amount of any damages that
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 5 are several and not joint.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the Guarantors or the officers or
directors of or any Person controlling the Company or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

6. General.

(a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement in effect as of the date hereof and
(ii) neither the Company nor any Guarantor has entered into, or on or after the
date of this Agreement will enter into, any agreement that is inconsistent with
the rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent (excluding Registrable Securities held by the Company, the
Guarantors and their affiliates); provided that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 5
hereof shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder. Any amendments, modifications,
supplements, waivers or consents pursuant to this Section 6(b) shall be by a
writing executed by each of the parties hereto. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof that relates exclusively
to the rights of Holders whose Registrable Securities are being tendered
pursuant to the Exchange Offer, and that does not affect directly or indirectly
the rights of other Holders whose Registrable Securities are not being tendered
pursuant to such Exchange Offer, may be given by the Holders of a majority of
the outstanding principal amount of Registrable Securities being tendered
pursuant to such Exchange Offer.



--------------------------------------------------------------------------------

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail,
telecopier/facsimile, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt is acknowledged, if telecopied/faxed; and on the next
Business Day if timely delivered to an air courier guaranteeing overnight
delivery. Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(solely in their capacity as Initial Purchasers) shall have no liability or
obligation to the Company or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder, in each case subject to Section 6(j) hereof.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.



--------------------------------------------------------------------------------

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement, and any claims, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws rules thereof that would require the application of any other
law.

(i) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

(j) Exclusive Remedy. Notwithstanding anything contained in this Agreement
(including without limitation Sections 2, 3 and 4 hereof) or in the Indenture to
the contrary, the payment of Additional Interest shall be the only remedy
available to the Initial Purchasers and the Holders of Securities for any
Registration Default or other failure to comply with this Agreement. Each party
hereto acknowledges and agrees that the harm caused by a Registration Default
would be impossible or very difficult to accurately estimate as of the date
hereof, and that the Additional Interest is a reasonable estimate of the
anticipated or actual harm that might arise from a Registration Default.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

METROPCS WIRELESS, INC. By:   /s/ Roger D. Linquist Name:   Roger D. Linquist
Title:   Chief Executive Officer METROPCS AWS, LLC METROPCS, INC. METROPCS
CALIFORNIA, LLC METROPCS FLORIDA, LLC METROPCS GEORGIA, LLC METROPCS MICHIGAN,
INC. METROPCS TEXAS, LLC METROPCS COMMUNICATIONS, INC. METROPCS MASSACHUSETTS,
LLC METROPCS NEVADA, LLC METROPCS NEW YORK, LLC METROPCS PENNSYLVANIA, LLC
METROPCS 700 MHz, LLC METROPCS NETWORKS, LLC METROPCS NETWORKS CALIFORNIA, LLC
METROPCS NETWORKS FLORIDA, LLC By:   /s/ Roger D. Linquist   Name: Roger D.
Linquist   Title: Chief Executive Officer



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

DEUTSCHE BANK SECURITIES INC.

 

For itself and on behalf of the

several Initial Purchasers

By:   /s/ Christopher Blum   Name: Christopher Blum   Title: Managing Director
By:   /s/ Alexandra Barth   Name: Alexandra Barth   Title: Managing Director



--------------------------------------------------------------------------------

Annex A

Counterpart to Registration Rights Agreement

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated as of
March 19, 2013 by and among MetroPCS Wireless, Inc., a Delaware corporation (the
“Company”), the subsidiaries and affiliates of the Company party thereto and
Deutsche Bank Securities Inc., on behalf of itself and the other Initial
Purchasers) to be bound by the terms and provisions of such Registration Rights
Agreement.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as
of                     20[    ].

 

[NAME] By:       Name:   Title: